UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 3, 2009 WE SAVE HOMES, INC. (Exact name of Registrant as specified in charter) Nevada 000-52996 26-4238285 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification) 2300 East Katella Ave., Suite 300 Anaheim, CA 92806 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (714) 263-2053 27651 La Paz Road, Suite A, Laguna Niguel, CA 92677 (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) FORM 8-K Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On March 26, 2010, Lan Mai resigned as Chief Financial Officer of We Save Homes, Inc. (the “Company”).Mr. Mai’s resignation does not arise from any disagreement on any matter relating to the Company’s operations, policies or practices, or regarding the general direction of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WE SAVE HOMES, INC. (Company) /s/Ryan Boyajian By: Ryan Boyajian Its: President Date: April 1, 2010
